Title: To Alexander Hamilton from James Nicholson, 22 July 1795
From: Nicholson, James
To: Hamilton, Alexander


Sir,
New York 22d. July 95
Your last Letter was handed to me a few Minutes ago; If mine to you this Morning admits the implication you Suspect, I pledge my honour it was not intended—the measures which have been proposed for an accommadation arose, I have no doubt, through the medium of our friends, with none but honourable intentions on either side. As you persist in not altering the hour of our Meeting I must rest satisfied.
I shall persue the mode which your & my friend have agreed as best calculated to prevent my family from being alarmed. Should you close your business at an earlier moment then you at present expect, & find it convenient to meet me at an early hour then the one fixed on; you will be pleased to give me notice, & I will immediately attend you.
I am Sir, &ca.

James Nicholson
A. Hambleton Esqr.

